DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: “image processing unit”  in claims 10-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180211422 (Qiu).

As per claim 10, Qiu teaches an apparatus comprising: 
an image processing unit (Qiu: Fig. 1: primarily 110) configured to: 
ascertain subtraction image data by subtracting mask image data from fill image data (Qiu: para 20: “DSA includes acquisition of a "mask image" of a region of interest prior to introducing contrast
media into the region of interest. The mask image represents background anatomic detail, and is subtracted from subsequently-acquired contrast media-enhanced images in order to remove the background anatomic detail from these images”); 
ascertain final subtraction image data (Qiu: Note that claim 2 of the instant application’s orginal disclosure recites “the first subtraction image data is used as the final subtraction image data”; also see: Fig. 1: 110D; Fig. 2: primarily 205; para 24: “A Reconstruction Component 110D performs a
reconstruction process on new DSA time sequence data to yield a DSA volume.” Para 26: “Starting at step 205, a DSA volume containing the entire 3D vessel structure is reconstructed from the 4D DSA
time sequence, or from another scanning of the same patient (e.g. a registered 3D DSA sequence).”); and 
segment the final subtraction image data and assign pixels or voxels of the final subtraction image data to at least two different intensity classes based on respective intensity values (Qiu: Fig. 1: 110B; Fig. 2: primarily 210; para 21: “A Segmentation Component 110B within the Imaging Computer 110 segments a vessel of interest from the DSA time sequence data. The segmentation may be performed using any technique generally known in the art. For example, in some embodiments, the segmentation is automatically performed by thresholding the data based on a predetermined intensity range”; para 26: "Since the volume is already subtracted, in some embodiments, the segmentation performed at step 210 may be a simple intensity range based thresholding"); and 
a memory configured to store image data (Qiu: para 25: “storing medical images on computer readable media”; Fig. 5: primarily 530, 541, 542; para 36: “the system memory 530 may be used for storing temporary variables or other intermediate information during the execution of instructions by the processors 520”).

(Qiu: See arguments and citations offered in rejecting claim 10 above; also see Fig. 1: primarily 105).

As per claim 12, Qiu teaches the apparatus of claim 11, wherein the X-ray device is a C-arm X-ray device (Qiu: See arguments and citations offered in rejecting claim 11 above; also see para 20: “X-ray Imaging Device includes a C-arm”).

Allowable Subject Matter
Claims 1-9 are allowed. Claims 13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662